 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                               Case No.: 2:19-cv-07610-JAK-MRWx
10 KENARIK BIGLARI,

11                Plaintiff,                   ORDER RE STIPULATION
                                               BETWEEN THE PARTIES AND
12         v.                                  [PROPOSED] ORDER TO: (1)
                                               REMAND ACTION FROM
13 TARGET CORPORATION and DOES 1               FEDERAL COURT TO STATE
     to 20, inclusive,                         COURT; AND (2) LIMIT
14                                             PLAINTIFF’S AVAILABLE
                  Defendant(s).                RECOVERY TO $74,999.00 (DKT.
15                                             13)
16                                             JS-6
17

18

19

20

21

22

23

24

25

26

27

28
 1       Based on a review of the Stipulation Between the Parties and [Proposed] Order
 2 to: (1) Remand Action from Federal Court to State Court; and (2) Limit Plaintiff’s

 3 Available Recovery to $74,999.00 ((“Stipulation”), Dkt. 13), good cause has been

 4 shown. The Stipulation is GRANTED as follows:

 5          i.   The matter is remanded to the Los Angeles County Superior Court,
 6               Stanley Mosk Courthouse, 111 North Hill Street, Los Angeles, CA
 7               90012, as Case No. 19STCV26393.
 8         ii.   The parties shall file a copy of the Stipulation and this Order with the Los
 9               Angeles County Superior Court within two weeks of the entry of this
10               order.
11        iii.   Plaintiff shall not collect more than the maximum agreed-upon dollar
12               figure of $74,999.00 in this matter, excluding interest and costs.
13        IT IS SO ORDERED.
14

15 Dated: September 27, 2019               __________________________________
                                           JOHN A. KRONSTADT
16                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                              –1–
